Blanchard, J.
This is an appeal from a judgment entered in favor of the defendants. The action was brought to recover penalties for violation of the Pharmacy Law (Laws of 1900, chap. 667) by the defendants in selling, through an employee who was not a licensed pharmacist, tincture of arnica, tincture of iodine and spirits pf camphor. According to section 200 of the law above mentioned, “ unlicensed employees or assistants shall not be allowed to prepare or dispense receipts or prescriptions or to sell or furnish medicines or poisons except in the presence of and under the personal supervision of a licensed pharmacist.” The articles sold in the present case were not compounded at the counter, but were labeled, sealed and placed on the counter for imme*493díate sale, and were sold while the only licensed pharmacist in the establishment was in the laboratory across the street. The defendants cannot successfully contend that the articles sold were not medicines within the meaning of the law above mentioned, nor that they were sold “ in the presence of and under the personal supervision of a licensed pharmacist.” The defendants, from all that appears, could have complied with the law in every particular by employing one other licensed pharmacist and arranging that at least one pharmacist be in the establishment at every moment during business. The suggestion that the statute, when literally construed, becomes unreasonable arid unconstitutional fails to recognize the ample power of the Legislature to enact police regulations for the health and public welfare of the community, which can be threatened in no more perilous way than by the sale of medicines by inexperienced persons.
Judgment for defendants reversed and new trial ordered, with costs to appellant to abide the event.
Giadebsaeeve and Dayton, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.